       Case 2:14-cr-00058-WFN            ECF No. 132        filed 12/02/20      PageID.836 Page 1 of 4
 PROB 12C                                                                           Report Date: December 1, 2020
(6/16)

                                       United States District Court                                      FILED IN THE
                                                                                                     U.S. DISTRICT COURT
                                                                                               EASTERN DISTRICT OF WASHINGTON

                                                       for the
                                                                                                Dec 02, 2020
                                        Eastern District of Washington                              SEAN F. MCAVOY, CLERK



                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Adam Loren Hankins                       Case Number: 0980 2:14CR00058-WFN-1
 Address of Offender:                           Mead, Washington 99021
 Name of Sentencing Judicial Officer: The Honorable Justin L. Quackenbush, Senior U.S. District Judge
 Name o Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen Senior U.S. District Judge
 Date of Original Sentence: November 17, 2014
 Original Offense:        Felon in Possession of an Explosive Device, 18 U.S.C. § 842(I)(3)
 Original Sentence:       Prison - 60 months;               Type of Supervision: Supervised Release
                          TSR - 36 months

 Revocation               Prison - 12 months
 Sentence                 TSR - 24 months
 (July 10, 2018)
 Asst. U.S. Attorney:     Earl Hicks                        Date Supervision Commenced: June 19, 2019
 Defense Attorney:        Federal Defenders Office          Date Supervision Expires: June 18, 2021


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 11/12/2020.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            5           Special Condition # 16: You shall abstain from the use of illegal controlled substances, and
                        shall submit to urinalysis and sweat patch testing (which may include urinalysis or sweat
                        patch), as directed by the supervising officer, but no more than 6 tests per month, in order
                        to confirm continued abstinence from these substances.

                        Supporting Evidence: It is alleged that Mr. Hankins violated the terms of his supervised
                        release by consuming a controlled substance, methamphetamine, on or about November 16,
                        2020.

                        On June 19, 2019, supervision commenced in this matter. That same day, Mr. Hankins
                        reported to the United States Probation Office for the purposes of a supervision intake. The
                        judgment was reviewed with Mr. Hankins and he acknowledged an understanding of the
                        conditions imposed by the Court, to include the above-noted special condition number 16.
     Case 2:14-cr-00058-WFN       ECF No. 132        filed 12/02/20      PageID.837 Page 2 of 4
Prob12C
Re: Hankins, Adam Loren
December 1, 2020
Page 2

                 On November 16, 2020, Mr. Hankins appeared at Pioneer Human Services for the purpose
                 of submitting to a random urinalysis test. The sample tested presumptive positive for
                 methamphetamine. Mr. Hankins denied any use of controlled substances since his last
                 admitted use of methamphetamine on November 9, 2020 (see petition filed on November 12,
                 2020).

                 A lab report has been received for the November 16, 2020, urinalysis which confirmed a
                 positive presence for methamphetamine. This is not consistent with a last reported use of
                 November 9, 2020.
          6      Special Condition #20: You shall complete an anger management and mental health
                 evaluation and counseling as directed by the supervision officer.

                 Supporting Evidence: It is alleged that Mr. Hankins violated the terms of his supervised
                 release by failing to attend mental health counseling on or about November 20, 2020.

                 On June 19, 2019, supervision commenced in this matter. That same day, Mr. Hankins
                 reported to the United States Probation Office for the purposes of a supervision intake. The
                 judgment was reviewed with Mr. Hankins and he acknowledged an understanding of the
                 conditions imposed by the Court, to include above-noted special condition number 20.

                 On July 18, 2019, Mr. Hankins completed a substance abuse evaluation with Pioneer
                 Human Services (PHS). As a result, he was enrolled in outpatient services. However,
                 approximately 3 weeks later, Mr. Hankins expressed concern over a perceived threat by
                 another client at PHS. Mr. Hankins was approved to seek treatment services elsewhere. On
                 August 28, 2019, he completed an evaluation for dual diagnosis services with a private
                 agency, Live Well Counseling. He has since been engaged in services with Live Well
                 Counseling.

                 On October 27, 2020, the undersigned made contact with Mr. Hankins’ counselor with Live
                 Well Counseling and was advised that on August 5, 2020, Mr. Hankins was scheduled for
                 a treatment session. A reminder telephone call was placed to Mr. Hankins on August 4,
                 2020, in which he confirmed his appointment for August 5, 2020. However, Mr. Hankins
                 failed to attend his appointment on August 5, 2020.

                 Mr. Hankins had since made contact with his mental health provider at the direction of the
                 undersigned. He was then scheduled to attend a mental health session on November 20,
                 2020, to become re-engaged in services.

                 Mr. Hankins failed to attend his appointment on November 20, 2020.


          7      Special Condition # 14: You shall undergo a substance abuse evaluation and, if indicated
                 by a licensed/certified treatment provider, enter into and successfully complete as approved
                 substance abuse treatment program, which could include inpatient treatment and aftercare.
                 You shall contribute to the cost of treatment according to your ability to pay. You shall
                 allow full reciprocal disclosure between the supervising officer and treatment provider.

                 Supporting Evidence: It is alleged that Mr. Hankins violated the terms of his supervised
                 release by failing to attend a substance abuse counseling admission appointment on or about
                 November 24, 2020.
     Case 2:14-cr-00058-WFN       ECF No. 132        filed 12/02/20      PageID.838 Page 3 of 4
Prob12C
Re: Hankins, Adam Loren
December 1, 2020
Page 3

                 On June 19, 2019, supervision commenced in this matter. That same day, Mr. Hankins
                 reported to the United States Probation Office for the purposes of a supervision intake. The
                 judgment was reviewed with Mr. Hankins and he acknowledged an understanding of the
                 conditions imposed by the Court, to include above-noted special condition number 14.

                 Mr. Hankins was referred to PHS due to recent use of methamphetamine. On November 17,
                 2020, he completed a substance abuse evaluation as directed with PHS. He was then
                 scheduled to attend an admission appointment on November 24, 2020. Mr. Hankins failed
                 to attend his admission appointment on November 24, 2020.


          8      Special Condition # 16: You shall abstain from the use of illegal controlled substances, and
                 shall submit to urinalysis and sweat patch testing (which may include urinalysis or sweat
                 patch), as directed by the supervising officer, but no more than 6 tests per month, in order
                 to confirm continued abstinence from these substances.

                 Supporting Evidence: It is alleged that Mr. Hankins violated the terms of his supervised
                 release by failing to submit to urinalysis testing on or about November 24, 2020.

                 On June 19, 2019, supervision commenced in this matter. That same day, Mr. Hankins
                 reported to the United States Probation Office for the purposes of a supervision intake. The
                 judgment was reviewed with Mr. Hankins and he acknowledged an understanding of the
                 conditions imposed by the Court, to include the above-noted special condition number 16.

                 On November 24, 2020, Mr. Hankins appeared at PHS for the purpose of submitting to a
                 random urinalysis test. However, he failed to provide a sample as required and was noted
                 by the staff of PHS that he stalled on the test.


          9      Special Condition # 16: You shall abstain from the use of illegal controlled substances, and
                 shall submit to urinalysis and sweat patch testing (which may include urinalysis or sweat
                 patch), as directed by the supervising officer, but no more than 6 tests per month, in order
                 to confirm continued abstinence from these substances.

                 Supporting Evidence: It is alleged that Mr. Hankins violated the terms of his supervised
                 release by consuming a controlled substance, methamphetamine, on or about November 20,
                 2020.

                 On June 19, 2019, supervision commenced in this matter. That same day, Mr. Hankins
                 reported to the United States Probation Office for the purposes of a supervision intake. The
                 judgment was reviewed with Mr. Hankins and he acknowledged an understanding of the
                 conditions imposed by the Court, to include the above-noted special condition number 16.

                 On November 25, 2020, Mr. Hankins appeared at PHS for the purpose of submitting to a
                 random urinalysis test. The sample tested presumptive positive for methamphetamine. Mr.
                 Hankins signed a drug use admission form, admitting to using methamphetamine on
                 November 20, 2020.
Case 2:14-cr-00058-WFN   ECF No. 132   filed 12/02/20   PageID.839 Page 4 of 4
